
	
		II
		111th CONGRESS
		1st Session
		S. 1601
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the release of water from
		  the marketable yield pool of water stored in the Ruedi Reservoir for the
		  benefit of endangered fish habitat in the Colorado River, and for other
		  purposes.
	
	
		1.Endangered fish recovery implementation
			 programs
			(a)DefinitionsSection 2 of Public Law 106–392 (114 Stat.
			 1602) is amended by adding at the end the following:
				
					(11)Marketable yield poolThe term marketable yield pool
				means the portion of the regulatory capacity that, as of the date of enactment
				of this paragraph, is dedicated to marketing purposes.
					(12)Regulatory capacityThe term regulatory capacity
				has the meaning given the term in the publication entitled Operating
				Principles, Fryingpan-Arkansas Project, Adopted by the State of Colorado, April
				30, 1959 (as amended December 30, 1959, and December 9, 1960), as
				printed as House Document No. 130 in accordance with House Resolution 91, 87th
				Congress, agreed to March 15, 1961.
					(13)Ruedi ReservoirThe term Ruedi Reservoir means
				the component of the Fryingpan-Arkansas Project of the Bureau of Land
				Management that is located—
						(A)on the Fryingpan River; and
						(B)in western
				Colorado.
						.
			(b)Authorization To fund recovery
			 programsSection 3 of Public
			 Law 106–392 (114 Stat. 1603) is amended—
				(1)by redesignating subsections (e) through
			 (h) as subsections (f) through (i), respectively; and
				(2)by inserting after subsection (d) the
			 following:
					
						(e)Allocation of Ruedi Reservoir marketable
				yield pool
							(1)Release of waterFor fiscal year 2013, and each fiscal year
				thereafter, at the request of the Director of the United States Fish and
				Wildlife Service (referred to in this subsection as the Director),
				5,412.5 acre-feet of water shall be released from the marketable yield pool of
				water stored in the Ruedi Reservoir for the benefit of endangered fish habitat
				in the Colorado River.
							(2)Timing of releaseTo the maximum extent practicable, and
				unless otherwise requested by the Director, the release of water under
				paragraph (1) shall occur during the late summer months to enhance low water
				flows in areas that comprise the endangered fish habitat in the Colorado
				River.
							(3)No requirement for contract or other
				agreementThe release of
				water under paragraph (1) may be carried out without the formation or execution
				of any contract or other agreement.
							(4)ReimbursementThe capital, operational, maintenance, and
				replacement costs that arise from the release of water under paragraph (1)
				shall not be reimbursable.
							(5)EffectThe release of water under paragraph (1)
				shall satisfy 50 percent of the obligation of certain water users to provide
				10,825 acre-feet of water, as described in the document—
								(A)entitled Final Programmatic
				Biological Opinion for Bureau of Reclamation's Operations and Depletions, Other
				Depletions, and Funding and Implementation of Recovery Program Actions in the
				Upper Colorado River above the Confluence with the Gunnison River;
				and
								(B)published by the Director on December 20,
				1999.
								(6)Effective
				dateThis subsection shall
				take effect on the date on which the Secretary complies with the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) regarding the release of water under
				paragraph
				(1).
							.
				
